HedhicK, J.
The record on appeal in the present case contains no exceptions to the proceedings in the court below. The record does contain two assignments of error; however, the defendant has failed to bring them forward and argue them in his brief; therefore, they are deemed abandoned. Rule 28, Rules of Practice in the Court of Appeals of North Carolina.
We have, however, considered the two points argued by the defendant in his brief even though they are not supported by formal assignments of error.
The defendant argues that the trial court committed reversible error in the present case when it failed to conduct a voir dire hearing ex mero mo tu to determine the admissibility, of the evidence obtained as a result of the search of the defendant’s house by the detective. The testimony at the trial disclosed that the defendant consented to the search of his house and offered no objection when asked if a search could be conducted.
In State v. Virgil, 276 N.C. 217, 172 S.E. 2d 28 (1970), the defendant complained that the officers searched his room and the interior of his automobile without a search warrant and without warning him of his constitutional rights. The evidence showed that the door to the defendant’s room was open and that he told the officers they could go in and “help ourselves.” The car was searched with his permission and he went so far as to unlock the car door for the officers and the trunk. The Court, quoting from State v. Colson, 274 N.C. 295, 163 S.E. 2d 376 (1968), said:
“ ‘An individual may waive any provision of the Constitution intended for his benefit, including the immunity from unreasonable searches and seizures; and where such immunity has been waived and consent given to a search . . ., an individual cannot thereafter complain that his constitutional rights have been violated.’ ”
It was not necessary in this case that the trial judge conduct a *506voir dire to determine the legality of this search. The witness testified that he searched with the permission of the defendant, and the defendant did not object to either the testimony of the witness, or to the admission into evidence of the property located and seized as a result of the search. The trial judge is not required under our system of criminal law to aid the defendant in his presentation of the defense. State v. Morris, 275 N.C. 50, 165 S.E. 2d 245 (1968). Since the defendant did not object to this testimony, the court was not required to conduct a voir dire.
The defendant also contends that the court committed prejudicial error in allowing the solicitor to cross-examine the defendant’ about his prior convictions of larceny. This argument is without merit. It has long been the rule in North Carolina that a defendant that takes the witness stand in his own behalf may be cross-examined by the State with respect to his past convictions of crimes, but the Státe is bound by his answers. State v. Brown, 266 N.C. 55, 145 S.E. 2d 297 (1965). The questions propounded by the solicitor in the present case were within the bounds of the rules.
We have carefully examined the record on appeal and conclude that the defendant had a fair trial in the superior court free from prejudicial errpr.
No error.
BROCK and Britt, JJ., concur.